PER CURIAM:
This is a companion case to No. 24,225, Bullock v. United States, 383 F.2d 545, decided this day. It is an appeal from summary judgment for the government forfeiting the named automobile to the United States1 and denying the motion for summary judgment of the claimant-owner. Mrs. Bullock (the wife of the defendant-appellant in No. 24,225). The facts were stipulated and there is no assertion here that the case was not ripe for summary judgment. Rather the dispute centers around whether the “use” of the vehicle shown by the stipulated facts (using the vehicle to transport the buyers of non-tax paid liquor to a site which was pointed out as the place of later delivery, after a sale had been agreed upon, the agreed price being later paid over outside the vehicle) was as a matter of law within the prohibition of the forfeiture statute (Sec. 7302, supra). We agree with the careful and thorough opinion2 of the district judge that the vehicle under the undisputed facts was used and intended to be used in violating the revenue laws, specifically Title 26, U.S.C. Sec. 5205(a) (2) within the purview of Section 7302, and hence subject to forfeiture.
Affirmed.

. Under the provisions of Title 26, U.S.C. Sec. 7302, Internal Revenue Code of 1954, as amended.


. Reported at 273 F.Supp. 1007.